Case 1:19-cv-01173-DDD-JPM Document 55 Filed 12/29/20 Page 1of1PagelID#: 1171

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
KAYLA GILES CIV. ACT, NO. 19-CV-01173
Vv. JUDGE DRELL
DELTA DEFENSE, LLC, ET AL. MAG. JUDGE PEREZ-MONTES
ORDER

Having considered the “Motion for Stay of Proceedings” filed by Plaintiff (Doc. 48), as
well as the memoranda in opposition filed by defendants (Docs. 53, 54), it is hereby

ORDERED that Plaintiff's motion is GRANTED. The case is now STAYED pending
conclusion of the underlying state criminal proceedings (State of Louisiana v. Kayla Jean Giles
Coutee Docket No. 345209, Div. G). In the interest of ensuring that this case does not lie dormant
for an unnecessary amount of time, it is further

ORDERED that counsel shall file into the record of this case status reports informing the
court of the posture of the underlying state court proceeding and any additional delays every sixty
(60) days, commencing sixty (60) days from issuance of this order.

THUS DONE AND SIGNED in chambers at Alexandria, Louisiana this 2G by of

December, 2020.

 

en
DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 

 
